Citation Nr: 0938765	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for dermatitis (claimed 
as a skin condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1992 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO found that 
new and material evidence had been submitted to reopen the 
Veteran's claim for service connection for a low back 
disorder but then denied the claim on the merits.  However, 
the Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Veteran testified at a video-conference hearing before 
the undersigned Acting Veterans Law Judge in June 2009.  A 
written transcript of this hearing has been prepared and 
associated with the claims file.  

The issue of entitlement to service connection for dermatitis 
(claimed as a skin condition) is addressed in the REMAND 
portion of the decision below and is remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied the 
Veteran's claim of entitlement to service connection for a 
low back disorder on the basis that his then-current low back 
disorder was due to a post-service injury.  

2.  Evidence received since the May 1996 rating decision 
still does not show that his current low back disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has not been received since the 
final May 1996 rating decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address whether the Veteran has 
submitted new and material evidence to reopen his previously 
denied claim for service connection for a low back disorder, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice requirements apply 
to all five elements of a service-connection claim:  (1) 
Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2006, prior to the initial adjudication of his 
claim in December 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  The 
letter complies with the Court's holding in Kent in that it 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection for a 
claimed disability, and information concerning why the claim 
was previously denied by the RO in May 1996.  Consequently, 
the Board finds that adequate notice has been provided, as 
the Veteran was informed of what evidence was necessary to 
substantiate the elements required to establish service 
connection for a low back disorder which were found 
insufficient in the previous denial.  

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim, the VCAA left 
intact the requirement that a Veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, VA has obtained all relevant medical 
and other records the Veteran and his representative 
identified.  He also was afforded a VA examination of the 
spine in June 2007.  Accordingly, the Board finds that no 
further development is necessary to meet the requirements of 
the VCAA or the Court.

II.  New and Material Evidence

The Veteran is ultimately seeking service connection for a 
low back disorder, but the Board must first determine whether 
new and material evidence has been submitted since a prior 
unappealed May 1996 rating decision that denied service 
connection for this condition.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Service connection is granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).


The Veteran was originally denied service connection for a 
low back disorder in a May 1996 rating decision.  The 
evidence at that time included his service treatment records 
as well as private medical records dated several years after 
his military service had ended.  His service treatment 
records show that he was seen in July 1992 for a five-day 
history of low back pain after being thrown from the back of 
a pickup truck.  A few days later he was seen for complaints 
of increased low back pain.  The diagnosis was mechanical low 
back pain.  No further treatment was sought during the 
remainder of his service.  In May 1995, approximately three 
years after his separation from active duty, he was seen by a 
private physician for a muscle strain of the lumbar spine 
following a motor vehicle accident the day before.  

Based on these findings, the RO in May 1996 denied service 
connection for a low back disorder on the basis that his low 
back pain in service was acute and transitory and that his 
low back disorder diagnosed after service was due to the 
post-service motor vehicle accident.  The Veteran was 
notified of the May 1996 rating decision and of his appellate 
rights in a letter dated later that same month.  But since he 
did not seek appellate review within one year of 
notification, that decision became final and binding on him 
based on the evidence then of record and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R.           §§ 20.302, 20.1103.

In August 2006, the Veteran attempted to reopen his claim for 
service connection for a low back disorder.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the May 1996 
rating decision.  Since that decision, the Veteran has 
submitted numerous treatment records demonstrating that he 
currently suffers from back pain and that he injured his back 
on several occasions after his separation from active duty.  
Specifically, treatment records dated in March 2006 show that 
he injured his low back doing sit-ups on March 13, 2006.  A 
magnetic resonance image (MRI) of the lumbar spine was 
interpreted to be negative, since the lumber vertebral body 
heights, disk space, and alignment were well-maintained.  VA 
has received additional treatment records demonstrating that 
the Veteran has intermittently sought treatment for back pain 
since March 2006.  

These treatment record are "new" in that it did not exist at 
the time of the May 1996 rating decision.  However, since 
none of these records attributes the Veteran's low back 
disorder to his military service, they are not material to 
the central issue in this case.  In other words, the newly 
submitted medical records neither relate to an unestablished 
fact necessary to substantiate the claim nor raise a 
reasonable possibility of substantiating the claim.  Thus, 
these newly submitted medical records cannot serve as grounds 
for reopening the claim for service connection for a low back 
disorder.  See 38 C.F.R. § 3.156.

Also new is a June 2007 VA examination report.  However, 
after reviewing the claims file and examining the Veteran, 
the examiner concluded that the Veteran's in-service back 
injury was less likely than not the reason for his current 
back pain, since he was only treated conservatively during 
his military service.  The examiner also pointed out that the 
Veteran suffered several post-service injuries, including the 
May 1995 injury during a motor vehicle accident and the March 
2006 injury in which he felt a pop in his lower back while 
doing sit-ups.  Clearly, this negative opinion does is not 
material within the meaning of § 3.156.

Finally, VA received additional private treatment records 
from the Veteran in September 2009.  According to the 
records, the Veteran asked for an etiological opinion 
regarding his current back pain from K.G., M.D, a private 
physician, in July 2009.  The record indicates that the 
Veteran was being treated at this time for an exacerbation of 
his back pain resulting from lifting a motor out of a trunk.  
Dr. K.G. noted that the Veteran brought treatment records 
from 1992 that just showed some mild back pain with no 
radicular symptoms.  After examining these records and the 
Veteran, Dr. K.G. concluded that he could not correlate the 
Veteran's current back injury to an injury he sustained in 
1992.  Thus, since Dr. K.G. specifically found no nexus 
between the Veteran's low back disorder and his period of 
military service, this opinion is clearly not material as 
defined by VA regulation. 

The Board has also considered the Veteran's own lay 
statements in support of his claim, including testimony 
presented at his June 2009 hearing.  The Veteran noted seeing 
a physician with the initials S.B. after his separation from 
service due to his back pain.  The Veteran also testified 
that his injury in March 2006 while doing sit-ups was a 
reinjury of his previous back condition rather than a new 
injury.  In other words, it is the Veteran's contention that 
his original in-service back injury has produced chronic pain 
since then.  The Board emphasizes, however, that statements 
provided by the Veteran are not material within the meaning 
of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

As a whole, the evidence received since the May 1996 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
May 1996 rating decision remains final and the appeal is 
denied.  To reopen his claim, the Veteran needs to submit 
medical evidence showing that his low back disorder is 
somehow related to service.


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.














						(CONTINUED ON NEXT PAGE)



REMAND

In July 2009, after his June 2009 hearing, the Board received 
the Veteran's Substantive Appeal (VA Form 9) in which he 
requested a Travel Board hearing concerning his claim for 
service connection for dermatitis (claimed as a skin 
condition).  Since the Veteran did not offer testimony 
concerning this claim at his June 2009 hearing, another 
hearing must be scheduled before deciding his appeal.  See 38 
C.F.R. § 20.700(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity (or a 
video-conference hearing if he elects 
this alternative).  Notify him of the 
date, time, and location of the hearing, 
and put a copy of this letter in his 
claims file.  Once he has been afforded 
the requested hearing, or in the event 
that he withdraws his hearing request or 
fails to appear, the case should be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


